RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206             2    United States v. Rodriguez-Suazo           No. 01-2590
    ELECTRONIC CITATION: 2003 FED App. 0354P (6th Cir.)
                File Name: 03a0354p.06                                         _________________
                                                                                   OPINION
UNITED STATES COURT OF APPEALS                                                 _________________
              FOR THE SIXTH CIRCUIT                            KAREN NELSON MOORE, Circuit Judge. Defendant-
                _________________                           Appellant Alfredo Rodriguez-Suazo (“Rodriguez-Suazo”)
                                                            appeals from the judgment entered against him after he
 UNITED STATES OF AMERICA , X                               entered a conditional guilty plea to the following offenses:
            Plaintiff-Appellee, -                           reentry of deported alien in violation of 8 U.S.C. § 1326,
                                   -                        fraud and related activity in connection with identification
                                   -  No. 01-2590           documents and information in violation of 18 U.S.C. § 1028,
           v.                      -                        and fraud and misuse of visas, permits, and other documents
                                    >                       in violation of 18 U.S.C. § 1546. On appeal, Rodriguez-
                                   ,                        Suazo argues that the search of his residence was unlawful
 ALFREDO RODRIGUEZ-SUAZO , -
         Defendant-Appellant. -                             because the search warrant was not based on probable cause
                                                            to believe that the items listed in the warrant would be found
                                  N                         at the place to be searched. Rodriguez-Suazo also argues that
      Appeal from the United States District Court          the stop of his vehicle, the search of his vehicle, and his
     for the Eastern District of Michigan at Detroit.       subsequent detention violated the Constitution because the
    No. 00-80790—Arthur J. Tarnow, District Judge.          officers lacked probable cause, and they did not have a
                                                            warrant. Moreover, Rodriguez-Suazo contends that the
                 Argued: July 31, 2003                      officers lacked reasonable suspicion to detain Rodriguez-
                                                            Suazo once the traffic stop failed to uncover any evidence of
          Decided and Filed: October 6, 2003                criminal activity. Finally, Rodriguez-Suazo argues that the
                                                            search warrant affidavit contained intentionally or recklessly
Before: DAUGHTREY, MOORE, and SUTTON, Circuit               false information. Thus, Rodriguez-Suazo contends that
                   Judges.                                  anything he said during the search of his home and the search
                                                            of his person and effects should be suppressed as the fruit of
                  _________________                         the poisonous tree. We now AFFIRM the district court’s
                                                            denial of Rodriguez-Suazo’s motions to suppress.
                       COUNSEL
                                                                                I. BACKGROUND
ARGUED: Francisco J. Villarruel, Detroit, Michigan, for
Appellant. Kathleen Moro Nesi, ASSISTANT UNITED               On October 31, 2000, the Detroit Police Department arrived
STATES ATTORNEY, Detroit, Michigan, for Appellee.           at 5492 Florida to execute a search warrant at Rodriguez-
ON BRIEF: Francisco J. Villarruel, Detroit, Michigan, for   Suazo’s residence. According to the police, they arrived
Appellant. Kathleen Moro Nesi, ASSISTANT UNITED
STATES ATTORNEY, Detroit, Michigan, for Appellee.

                            1
No. 01-2590               United States v. Rodriguez-Suazo               3    4       United States v. Rodriguez-Suazo                 No. 01-2590

sometime around 1:00 p.m.1 The search warrant identified                      the officers arrived at 5492 Florida and observed a man,
5492 Florida as one of two places to be searched; expressly                   fitting the warrant’s description for individual #2 and driving
permitted the search of a 1989 Gray GMC Sierra pickup truck                   the GMC truck mentioned therein, the officers followed the
bearing the Michigan license plate number 2615HR; and also                    truck and stopped it three blocks from that address.
authorized the search of a five-foot nine-inch Hispanic male                  Rodriguez-Suazo produced a Michigan driver’s license
weighing 170 pounds, with black hair and an olive                             bearing the name Reynaldo Michel Figueroa and admitted
complexion, and going by the name “Alfredo.”2 Thus, when                      that he was an illegal Mexican immigrant. At this point the
                                                                              officers seized Rodriguez-Suazo, seized his wallet and its
                                                                              contents, searched the truck, and confiscated his vehicle.
    1                                                                         According to Rodriguez-Suazo, he was handcuffed and in
      The time of the search is a disputed factual issue. At the hearing on
the motion to suppress, counsel for Rodriguez-Suazo argued that               police custody for a significant amount of time.3 Rodriguez-
Rodriguez-Suazo was stopp ed by the Detroit police somewhere between          Suazo was never read his rights, never shown a warrant, and
9:30 and 10:00 a.m. As a matter of deduction, then, counsel for               never told the reason for his detention.
Rodriguez-Suazo argues that at the time Rodriguez-Suazo was stopped,
searched, and arre sted, the police did not have the necessary pro bab le        After an unspecified amount of time, the officers returned
cause because they did not obtain the search warrant until sometime later
that afternoon. Joint Appendix (“J.A.”) at 121 (Tr. of Mo t. Hr’g). We do
                                                                              Rodriguez-Suazo to 5492 Florida where they conducted a
not consider the timing to be critical because we agree with the district     search of the premises. The officers possessed a search
court’s conclusion that as long as the officers knew the information          warrant that was issued in an effort to uncover a drug
contained in the warrant at the time of the searches then they had the        operation, thus the search warrant included a long list of items
necessary probable cause, even without affirmation from the magistrate        to be seized including: all items used in connection with drug
in the form of a warrant.                                                     offenses, proceeds in connection with drug offenses,
    2                                                                         passports, vehicle registrations and titles, and records
     Specifically, the search warrant stated the following:
    THEREFORE, IN THE NAME OF THE PEOPLE OF THE
                                                                              reflecting residences. The home search uncovered a Mexican
    STATE OF MICHIGAN, I command that you search . . . [t]he                  passport and United States visa with Rodriguez-Suazo’s
    entire premises known as, 5492 Florida, located in the City of            picture and the name Abel Izai Ledezma-Garcia. Eventually,
    Detroit, County of W ayne, State of M ichigan. . . . The entire           Rodriguez-Suazo admitted that he bought these documents in
    premises known as 6071 P roctor, located in the City of D etroit,
    County of Wayne, State of Michigan. . . . Also to be searched:
    #1 Raymie Baraza, Hispanic male, DOB 6-2-65, 5'-10", and
    medium build, large nose
    #2 Hispanic male, 5'-9", 170 pounds, black hair, olive
    complexion, AKA “Alfredo”                                                      1990 Subaru, Le gacy, go ld in color, hatch back, 2001 M ichigan
    #3 Comelio Hernandez, Hispanic, male, 32 years of age, 5'-10",                 plate RRX464
    190-200 pounds, medium olive comp lexion, black hair, hazel                    1998 Mercury, Marquis, white in co lor, 20 01 M ichigan plate
    eyes. AKA “Hector”                                                             RGJ072
    Also to be searched:                                                      J.A. at 21 (Br. in Supp. of Mot. to Suppress, App. A, Search W arrant).
    1997 Ford, Crown Victoria, 2001 Michigan plate 7EBP97,                        3
    brown in color, being driven by either #1 or #3 , this vehicle is               Rodriguez-Suazo contends that he was kept under police guard for
    equipped with aftermarket hidden com partm ents                           over an hour and a half while the police searched the Proctor addre ss.
    1989 GMC , Sierra, pick-up, 2001 Michigan plate 2615HR, gray              After that search was com plete and he was interrogated, he was taken to
    in color with red trim, cap on rear, being driven by either #1 or         the Florid a add ress and was mad e to wait while law enforcement
    #3.                                                                       conducted the search of that residence.
No. 01-2590             United States v. Rodriguez-Suazo            5    6       United States v. Rodriguez-Suazo                 No. 01-2590

Mexico for $2,000 and then used them to gain illegal entry               then, and on appeal, that the information relayed by the
intro the United States.                                                 informant and incorporated into the affidavit was either
                                                                         falsified by the informant or by the affiant, and thus the
   The factual basis for the search warrant came from a                  affiant was not truthful or was reckless in his disregard for the
confidential informant. On October 30, 2000, the confidential            truth by relying on the informant in the affidavit. In an
informant told the affiant, Lieutenant Arthur McNamara                   attempt to refute the confidential informant’s statements,
(“McNamara”)4, that based on his observations, a man named               Rodriguez-Suazo submitted his own affidavit stating that no
Raymie Baraza (“Baraza”) used the Proctor address to store               male individual5 has been to the Florida address who could
his drugs. This same informant told the officers that based on           have possibly observed Rodriguez-Suazo in possession of
“past observations,” Baraza stores a “large amount of narcotic           illegal drugs or large sums of money. The defendant’s
proceeds” at the 5492 Florida location. J.A. at 23-24 (Br. in            affidavit also contains a sworn statement that Rodriguez-
Supp. of Mot. to Suppress, App. A, Search Warrant-                       Suazo does not know anyone named Raymie Baraza. A
Affidavit). According to the informant, Baraza stored the                subsequent motion to suppress argued that the stop of
proceeds where he lived at 5492 Florida. In addition, the                Rodriguez-Suazo while driving in his vehicle and his eventual
confidential informant stated that only the three individuals            arrest were unlawful because the police did not have probable
listed in the search warrant were allowed to enter these                 cause to search the vehicle or reasonable suspicion to detain
premises to conduct narcotic sales. A mere forty-eight hours             Rodriguez-Suazo. That motion aimed to suppress any
before the signing of the affidavit and search warrant, the              evidence seized from the vehicle or Rodriguez-Suazo and any
informant accompanied Baraza to the Proctor address so that              statements made by Rodriguez-Suazo to the police. The final
Baraza could pick up a large amount of cocaine to distribute             motion to suppress focused on the invalidity of the search
to another individual.                                                   warrant as it pertained to 5492 Florida. Rodriguez-Suazo
                                                                         claimed that the search warrant was issued without probable
  On November 8, 2000, Rodriguez-Suazo was indicted on                   cause to believe that the items contained in the warrant would
three counts: reentry of deported alien, fraud and related               be found at the location named therein. Thus, Rodriguez-
activity in connection with identification documents and                 Suazo contends that the issuing magistrate abandoned his role
information, and fraud and misuse of visas, permits, and other           as a neutral and detached judicial officer by issuing this
documents. Rodriguez-Suazo filed three motions to suppress.              entirely unsupported warrant. In the alternative, defendant
Rodriguez-Suazo’s first motion sought to suppress the                    argues that, despite the magistrate’s authorization, no
evidence retrieved from the 5492 Florida address and the                 reasonable police officer would have relied on this
statements he made during and after the search because the               unsubstantiated warrant.
search warrant was not based on probable cause to search him
and his home when the issuing magistrate relied on an                      Rodriguez-Suazo requested an evidentiary hearing to
affidavit with falsified information. Rodriguez-Suazo argued             pursue these arguments further. The district court denied his
                                                                         request for an evidentiary hearing and suppression motions
                                                                         but preserved its right to reevaluate its decision if Rodriguez-
    4
      McN amara was a member of the De troit police force for twenty-
eight years, serving the most recent fourteen years in the narc otics
division. McNamara justifiably relied on this informant because he had       5
used this same informant on more than three different occasions which         Rodriguez-Suazo’s appellate brief changes this to “no person” could
resulted in over three arrests and over three convictions.               have seen d rug proceeds in storage at the Florida ad dress.
No. 01-2590               United States v. Rodriguez-Suazo                7   8    United States v. Rodriguez-Suazo             No. 01-2590

Suazo could make a proffer that the police officers did not                                          II. ANALYSIS
have a warrant at the time of their stop and search of
Rodriguez-Suazo.6 The district court also suggested that even                 A. Standard of Review
if Rodriguez-Suazo could show that the officers did not have
a warrant at the time of these events, the government                           When reviewing a district court’s denial of a motion to
nonetheless could satisfy the probable cause requirement if                   suppress evidence, we review the factual findings for clear
the officers knew of the warrant’s contents when they                         error and the legal conclusions as to the existence of probable
searched Rodriguez-Suazo and his home.7                                       cause de novo. United States v. Hill, 195 F.3d 258, 264 (6th
                                                                              Cir. 1999), cert. denied, 528 U.S. 1176 (2000). “It is well
  After he was unsuccessful in his motions to suppress                        settled that in seeking suppression of evidence the burden of
evidence, Rodriguez-Suazo, pursuant to a conditional Rule 11                  proof is upon the defendant to display a violation of some
Plea Agreement, pleaded guilty to all three counts in the                     constitutional or statutory right justifying suppression.”
indictment. Ultimately, Rodriguez-Suazo was adjudicated                       United States v. Feldman, 606 F.2d 673, 679 n.11 (6th Cir.
guilty on each count, and on November 14, 2001, he was                        1979). “When reviewing the denial of a motion to suppress
sentenced to twenty months’ imprisonment on each count, to                    evidence, we must consider the evidence in the light most
run concurrently. Rodriguez-Suazo now timely appeals from                     favorable to the government.” United States v. Garza, 10
the district court’s judgment and its order denying his motions               F.3d 1241, 1245 (6th Cir. 1993).
to suppress.
                                                                                The standard of review for determining the sufficiency of
                                                                              the affidavit “is whether the magistrate had a substantial basis
                                                                              for finding that the affidavit established probable cause to
                                                                              believe that the evidence would be found at the place cited.”
                                                                              United States v. Davidson, 936 F.2d 856, 859 (6th Cir. 1991).
                                                                              We do not engage in de novo review of the affidavit, but
    6
      At the motion hearing, the district court asked Rodriguez-Suazo to      “[r]ather the magistrate’s probable cause determination
identify the time when the search warrant was issued. Rodriguez-Suazo         should be afforded great deference.” Id.; see also United
responded that he was unable to verify that information from the 36th         States v. Leon, 468 U.S. 897, 914 (1984) (“[T]he preference
District Court.
                                                                              for warrants is most appropriately effectuated by according
    7                                                                         ‘great deference’ to a magistrate’s determination.”). This
      Specifically, the district court stated:
     [I]f you can pro vide m e with some kind of authority that says,         deferential review is consistent with “the Fourth
     assuming the officers had in some form the same information              Amendment’s strong preference for searches conducted
     that was ultimately put before the magistrate judge, that absent         pursuant to a warrant.” Illinois v. Gates, 462 U.S. 213, 236
     a search warrant did not constitute proba ble cause to sto p this        (1983). Our determination of whether the information
     defendant, that might affect my decision on an evidentiary               supporting the affidavit is stale utilizes the same standard of
     hearing as well, but I am operating from the assumption, from
     which I could be disabused of if that isn’t the law, that the same
                                                                              review as used to determine the sufficiency of an affidavit.
     information that the magistrate judge acted on if in the                 United States v. Canan, 48 F.3d 954, 958-59 (6th Cir. 1995).
     possession of the officers who arrested this de fendant would
     have constituted probable ca use even without a magistrate judge
     agreeing with them.
J.A. at 144 (Tr. of Mo t. Hr’g).
No. 01-2590          United States v. Rodriguez-Suazo       9    10   United States v. Rodriguez-Suazo             No. 01-2590

B. The Searches                                                  Zurcher v. Stanford Daily, 436 U.S. 547, 556 (1978) (internal
                                                                 quotation omitted)). When law enforcement officials have
  The Fourth Amendment to the United States Constitution         acted unreasonably, the exclusionary rule exists to suppress
provides for the issuance of warrants based on probable cause    evidence gained through unconstitutional means. United
and supported by oath or affirmation. U.S. Const. amend. IV.     States v. Calandra, 414 U.S. 338, 348 (1974); Nix v.
The Fourth Amendment requires that the warrant “particularly     Williams, 467 U.S. 431, 443 (1984) (“[T]he way to ensure
describ[e] the place to be searched, and the persons or things   [constitutional and statutory] protections is to exclude
to be seized.” Id. Probable cause to search is described as a    evidence seized as a result of such violations notwithstanding
“fair probability” that evidence of the crime will be found at   the high social cost of letting persons obviously guilty go
the location to be searched. Gates, 462 U.S. at 238; see also    unpunished for their crimes.”). This exclusion applies equally
Davidson, 936 F.2d at 860 (holding that the affidavit            “to the fruits of the illegally seized evidence.” Calandra, 414
established a substantial basis for a probable cause finding     U.S. at 347. The purpose behind exclusion is not to remedy
“[b]ecause only the probability, and not a prima facie           the harm suffered by the victim of the illegal search, but
showing, of criminal activity is the standard of probable        rather “to deter future unlawful police conduct and thereby
cause”). The inquiry requires that the magistrate or judge       effectuate the guarantee of the Fourth Amendment against
review the totality of the circumstances “to make a practical,   unreasonable searches and seizures.” Id. Thus, evidence
common-sense” determination of whether probable cause is         procured through an illegal search or seizure is not
present. Gates, 462 U.S. at 238. “The issuing judge or           automatically suppressed, but rather the applicability of
magistrate ‘may give considerable weight to the conclusion       certain exceptions to exclusion first are considered. See Leon,
of experienced law enforcement officers regarding where          468 U.S. at 906.
evidence of a crime is likely to be found and is entitled to
draw reasonable inferences about where evidence is likely to        In Leon, the Supreme Court explained that the exclusionary
be kept.’” United States v. Caicedo, 85 F.3d 1184, 1192          rule “operates as ‘a judicially created remedy designed to
(1996) (quoting United States v. Lawson, 999 F.2d 985, 987       safeguard Fourth Amendment rights generally through its
(6th Cir. 1993) (internal quotation omitted)). On review, the    deterrent effect, rather than a personal constitutional right of
district court will not have a basis for overturning the         the person aggrieved.’” Id. at 906 (internal quotation
conclusion of the magistrate unless the magistrate did not       omitted). The Court reasoned that because the rule was
have a “substantial basis” for determining that probable cause   designed to deter police misconduct, the benefits from
was present. Gates, 462 U.S. at 238.                             excluding evidence procured by objectively reasonable
                                                                 reliance on a later invalidated search warrant were
  The Fourth Amendment’s primary purpose is to protect           insignificant compared to the costs of such exclusion. Id. at
“[t]he right of people to be secure in their persons, houses,    907-08. The Court encouraged lower courts to consider the
papers, and effects, against unreasonable searches and           totality of the circumstances using an objective measure when
seizures.” U.S. Const. amend. IV. “‘The critical element in      assessing “whether a reasonably well trained officer would
a reasonable search is not that the owner of the property is     have known that the search was illegal despite the
suspected of crime but that there is reasonable cause to         magistrate’s authorization.” Id. at 923 n.23. Thus, the Court
believe that the specific things to be searched for and seized   stated that the “evidence obtained from a search should be
are located on the property to which entry is sought.’” United   suppressed only if it can be said that the law enforcement
States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985) (quoting     officer had knowledge, or may properly be charged with
No. 01-2590           United States v. Rodriguez-Suazo       11    12    United States v. Rodriguez-Suazo             No. 01-2590

knowledge, that the search was unconstitutional under the          facially-valid search warrant, the evidence should have been
Fourth Amendment.” Id. at 919 (quoting United States v.            excluded because: (1) the warrant was based on a knowing or
Peltier, 422 U.S. 531, 542 (1975)).                                reckless falsehood contained in the affidavit, (2) the
                                                                   magistrate abandoned his role as a neutral and detached
  The Leon Court identified three situations in which the          judicial officer because there were not sufficient facts to
fruits of an illegal search could be suppressed regardless of      conclude that evidence of the crime would be found at 5492
law enforcement’s reliance on a warrant issued by a                Florida; and (3) the warrant was so lacking in probable cause
magistrate. Id. at 923. These situations include when: (1) a       that a reasonable officer would not have relied on it.
warrant is based on a knowing or reckless falsity contained in
the affidavit, Leon, 468 U.S. at 914; (2) a warrant is issued by      When reviewing the affidavit for evidence establishing
a magistrate who abandons his judicial role by failing to be       probable cause, we ask whether there was a “fair probability”
neutral and detached, instead serving as a “rubber stamp” for      that any evidence would be found at the location to be
law enforcement, id.; and (3) a warrant is “so lacking in          searched. Davidson, 936 F.2d at 859 (quotation omitted); see
indicia of probable cause as to render official belief in its      also Mays v. City of Dayton, 134 F.3d 809, 814 (6th Cir.
existence entirely unreasonable.” Id. at 923 (quotation            1998) (“A determination of probable cause simply requires
omitted). The first situation involves police misconduct           consideration of whether there were reasonable grounds to
appropriate for deterrence, while the second two situations are    believe at the time of the affidavit that the law was being
proper for exclusion because “no reasonably well-trained           violated on the premises to be searched.”). As the Court
officer should rely on the warrant.” Savoca, 761 F.2d at 296       stated in Gates, we approach the question using a totality of
(quotation omitted).                                               the circumstances test, to arrive at “a practical, common-
                                                                   sense” conclusion as to whether probable cause existed.
  1. Search of 5492 Florida                                        Gates, 462 U.S. at 238. When the probable cause for a search
                                                                   warrant is based upon information provided by a confidential
   Rodriguez-Suazo argues that the search of his residence         informant, we must consider the informant’s veracity,
violated the Fourth Amendment because the search warrant           reliability, and “basis of knowledge.” United States v. Smith,
affidavit lacked sufficient facts to establish the necessary       182 F.3d 473, 477 (6th Cir. 1999); see also Gates, 462 U.S.
probable cause. Rodriguez-Suazo argues that the affidavit          at 230 (noting that “an informant’s ‘veracity,’ ‘reliability’ and
failed to establish a nexus between the items contained in the     ‘basis of knowledge’ are all highly relevant in determining the
warrant and the place to be searched. He asserts that the          value of his report”). Only by evaluating these factors under
confidential informant’s statements create probable cause to       the fluid totality of circumstances approach, can we “ensure
search only the Proctor residence, not the Florida residence.      that the magistrate was informed of some of the underlying
Specifically, he raises the fact that the informant neither        circumstances from which the informant concluded evidence
stated that he entered the Florida address nor described with      of a crime is where he claimed it would be found, and some
particularity the location of the money, the way in which it       of the underlying circumstances from which the officer
was stored, or the amount he observed being stored. The            concluded that the informant . . . was reliable.” Smith, 182
informant also failed to provide a timeframe for when he saw       F.3d at 478. Another factor to consider is law enforcement’s
proceeds stored at this address, thus the tip was insufficient     corroboration of the informant’s tip. Id. The Supreme Court
and stale as it pertains to the Florida address. Moreover,         has stated that information provided by a proven and reliable
Rodriguez-Suazo argues that even if the officers relied on a       informant, along with police corroboration of the tip, is
No. 01-2590           United States v. Rodriguez-Suazo       13    14    United States v. Rodriguez-Suazo             No. 01-2590

sufficient to establish the necessary probable cause. McCray       occasions Baraza stored drug proceeds at his Florida address
v. Illinois, 386 U.S. 300, 304 (1967).                             and that within forty-eight hours a big sale had taken place
                                                                   with drugs Baraza obtained from the Proctor address. From
  In the instant case, McNamara, the affiant, was a twenty-        these facts, the magistrate could infer that there existed a fair
eight-year-veteran officer with fourteen years of service in the   probability that the proceeds from that very recent sale would
narcotics division. In the search warrant affidavit itself,        be stored once again at the Florida address. See id. (“The task
McNamara attested to the confidential informant’s reliability      of the issuing magistrate is simply to make a practical,
and credibility, citing more than three occasions when the         common-sense decision whether . . . there is a fair probability
confidential informant assisted law enforcement with               that contraband or evidence of a crime will be found in a
information leading to more than three arrests and more than       particular place.”); Mays, 134 F.3d at 814 (noting that the
three convictions. McNamara also stated that information           magistrate’s determination is not overturned on appeal
provided by this informant in the past has proven to be both       “unless arbitrarily exercised”). This remains true, even if the
reliable and accurate. According to McNamara, the informant        informant’s tip contained erroneous information, that is, even
stated that he or she previously had observed Baraza and           if Baraza did not actually reside or if no drug proceeds were
Hernandez selling large quantities of cocaine. The informant       found at the Florida address. Moreover, Rodriguez-Suazo’s
also revealed that he or she had personal knowledge that           staleness claim is defeated by the pattern of drug activity
Baraza stored large amounts of drug proceeds at the Florida        observed by the informant on more than one occasion. See
residence on previous occasions because Baraza did not trust       generally United States v. Henson, 848 F.2d 1374, 1382 (6th
anyone with his money. In addition, the informant noted that       Cir. 1988) (“[R]elated events covering a broad span of time
only three individuals (one who fit the description of             continuing to the current period may furnish a most reliable
Rodriguez-Suazo) were permitted access to the Florida house,       indicia of present activity, thereby clearly demonstrating that
and that all of the vehicles listed in the warrant transport       probable cause exists.”); see also United States v. Greene,
drugs. Most pertinently, the informant stated that, within the     250 F.3d 471, 481 (6th Cir. 2001) (concluding that evidence
past forty-eight hours, the informant was at the Proctor           of ongoing criminal activity generally can defeat a staleness
address with Baraza, when Baraza picked up a large amount          claim). And while the police failed independently to
of cocaine for the purpose of selling it to another individual.    corroborate the informant’s tip through surveillance or other
McNamara further corroborated the informant’s tip by               means, corroboration is not always required. See generally
acknowledging that McNamara previously had arrested                United States v. Allen, 211 F.3d 970, 976 (6th Cir) (en banc),
Baraza for possession of three kilograms of cocaine and that       cert. denied, 513 U.S. 907 (2000) (holding that when the
a warrant was outstanding for Baraza’s arrest.                     informant is known to the affiant, named to the magistrate,
                                                                   has proven reliability, and directly observed the criminal
  Assessing the contents of the affidavit under the totality of    activity in the recent past, independent police corroboration
the circumstances, we conclude that the information                is not required for a magistrate to determine that a probability
contained therein provided a “substantial basis” from which        exists that evidence of a crime will be uncovered). Based on
the magistrate could conclude that probable cause was present      the foregoing, we conclude that the search warrant permitting
to search the Florida premises. Gates, 462 U.S. at 238.            the search of the Florida residence was supported by probable
While it is true that the informant did not offer a specific       cause, and thus Rodriguez-Suazo’s constitutional rights were
timeframe for when he saw drug proceeds stored at the              not infringed when the police searched 5492 Florida.
Florida address, the informant did state that on previous
No. 01-2590           United States v. Rodriguez-Suazo       15    16   United States v. Rodriguez-Suazo             No. 01-2590

  Even if we reached the opposite conclusion in our probable       171. The intentionally or recklessly false statement must be
cause review — determining that the affidavit and resulting        made by the affiant herself, not the non-governmental
search warrant did not contain a sufficient nexus to justify the   informant. Id.; Mays, 134 F.3d at 816 (“Franks recognizes
search of 5492 Florida — we nonetheless would conclude that        that information an affiant reports may not ultimately be
the evidence was properly admitted pursuant to Leon’s good-        accurate, and is willing to tolerate such a result at that early
faith-reliance exception to the exclusionary rule. In Leon, the    stage of the process, so long as the affiant believed the
Supreme Court stated that evidence generally will not be           accuracy of the statement at the time it was made.”).
excluded where officers reasonably rely on a facially valid
search warrant. Leon, 468 U.S. at 922. Although Rodriguez-            Thus, even if we determined that probable cause did not
Suazo contends otherwise, the exceptions to the Leon good-         exist to search 5492 Florida, Rodriguez-Suazo’s attack on the
faith doctrine do not apply in this case.                          veracity of the confidential informant’s statements would be
                                                                   insufficient to meet his burden for a Franks evidentiary
   Rodriguez-Suazo attacks the statements made by the              hearing without a substantial showing that the affiant’s
confidential informant which secured the search warrant,           statements were intentionally or recklessly false. See United
arguing that no one could have observed Baraza store any           States v. Giacalone, 853 F.2d 470, 477 (6th Cir. 1988)
drugs or money at 5492 Florida and thus that the warrant was       (holding that the defendants’ affidavits did not amount to a
based on intentionally or recklessly false information.            substantial showing that the government affiant, and not the
Rodriguez-Suazo also contends that either the informant does       informants, made intentionally or recklessly false statements).
not exist or McNamara falsified the information about the          Rodriguez-Suazo’s affidavit stating that he never stored drug
informant in the affidavit. Thus, McNamara either was not          proceeds at 5492 Florida and that he did not know anyone
truthful or was reckless in his disregard for the truth by         named Raymie Baraza is hardly the “substantial preliminary
relying on the informant to swear out a warrant.                   showing” required under Franks. Franks, 438 U.S. at 155.
                                                                   Even if some of the information contained in the search
   When a defendant attempts to show that an affidavit for a       warrant ultimately could be shown to be false, Rodriguez-
search warrant contained false information, the defendant          Suazo provided no evidence that Officer McNamara
must make a “substantial preliminary showing that a false          intentionally or recklessly misrepresented facts in order to
statement knowingly and intentionally, or with reckless            secure the search warrant. Rodriguez-Suazo’s statement in
disregard for the truth, was included by the affiant in the        his affidavit that no one had entered 5492 Florida within the
warrant affidavit, and if the allegedly false statement is         forty-eight hours preceding the signing of the search warrant,
necessary to the finding of probable cause,” the court must        even if believed, does not equate to proof that the affiant lied
conduct a hearing on the issue upon the defendant’s request.       or was recklessly indifferent to the truth. The warrant
Franks v. Delaware, 438 U.S. 154, 155-56 (1978). If at the         affidavit does not suggest that the confidential informant
hearing, the defendant can show by a preponderance of the          personally saw anyone enter 5492 Florida after he witnessed
evidence that the affiant either knowingly or with reckless        the drug deal with Baraza, rather his information suggests that
disregard included a false statement in the affidavit, then any    based on past conduct, the proceeds of the recent sale likely
evidence and fruits of the search would be excluded. Id. at        would be stored at the Florida address. Under these
156. This substantial showing is necessary because a               circumstances it cannot be said that the district court clearly
challenge to the veracity of the search warrant affidavit must
overcome the presumption that the affidavit is valid. Id. at
No. 01-2590              United States v. Rodriguez-Suazo             17     18    United States v. Rodriguez-Suazo             No. 01-2590

erred in determining that the affiant neither lied nor recklessly            by the reliable confidential informant, there is no evidence
falsified the affidavit in order to secure a search warrant.8                from which we could conclude that the magistrate merely
                                                                             acted as a “rubber stamp” for the police officers’ misconduct.
   Rodriguez-Suazo’s belief that the magistrate was not                      Id. at 914.
neutral and detached does not require suppression of the
evidence because Rodriguez-Suazo fails to offer any evidence                    As for his final attempt to show that the search warrant’s
to support this claim. See Feldman, 606 F.2d at 679 n.11                     issuance was unconstitutional, Rodriguez-Suazo contends that
(stating that the defendant has the burden of proof to show                  this situation falls within another exception to the Leon good-
that evidence should be excluded).          Moreover, the                    faith doctrine, that the police officers’ reliance on the warrant
exclusionary rule is designed to prevent police, not                         was unreasonable because the warrant obviously was not
magistrate, misconduct and thus, as the Court stated in Leon:                supported by probable cause. Having concluded that the
                                                                             affidavit established probable cause, we do not need to reach
  To the extent that proponents of exclusion rely on its                     this argument. See Davidson, 936 F.2d at 860.
  behavioral effects on judges and magistrates in these
  areas, their reliance is misplaced. . . . [T]here exists no                  2. Search of the GMC Truck and Rodriguez-Suazo
  evidence suggesting that judges and magistrates are
  inclined to ignore or subvert the Fourth Amendment or                         In a motion to suppress evidence and on appeal, Rodriguez-
  that lawlessness among these actors requires application                   Suazo argues that his traffic stop and subsequent arrest were
  of the extreme sanction of exclusion. . . . [M]ost                         warrantless seizures without probable cause in violation of his
  important, we discern no basis, and are offered none, for                  Fourth Amendment rights. Rodriguez-Suazo argues that at
  believing that exclusion of evidence seized pursuant to a                  the time of the traffic stop, the officers did not have a search
  warrant will have a significant deterrent effect on the                    warrant and that they lacked probable cause to make the stop
  issuing judge or magistrate.                                               because Rodriguez-Suazo had not violated any traffic laws.
                                                                             Moreover, he contends that the search of his vehicle was
Leon, 468 U.S. at 916 (footnotes omitted). Because the focus                 unlawful because he had not given the officers consent to
of this rule is to prevent police misconduct, exclusion should               search it. Rodriguez-Suazo continues his argument, asserting
be ordered only if the police officer knew or should “be                     that even if the officers were permitted to make the initial
charged with knowledge that the search was unconstitutional                  stop, they did not have the necessary reasonable suspicion to
under the Fourth Amendment” or that the magistrate                           detain Rodriguez-Suazo after their search failed to uncover
abandoned his or her neutral and detached function. Id. at                   any drugs. Because the search warrant was limited in scope
919 (internal quotation omitted). In light of the extensive                  to evidence of drug trafficking, once the officers failed to find
affidavit containing specific information personally observed                any incriminating evidence of drug activity, Rodriguez-Suazo
                                                                             argues that they were obligated to release him.
    8
      W e also do not find persuasive Rodriguez-Suazo’s argument that the
                                                                               Whether the officers had a search warrant at the time of the
district court erroneously denied his request for an in-camera examination   stop is disputed by the parties. At the hearing on the
of the confidential informant. We have previously decided that we will       suppression motion, Rodriguez-Suazo argued that during the
not mand ate a preliminary in camera examination of the informant simp ly    morning traffic stop, the officers did not yet have a search
because the defendant alleges that the affidavit co ntains falsehoods. See   warrant and did not know the information that would be
Giacalone, 853 F.2d at 476.
No. 01-2590               United States v. Rodriguez-Suazo               19     20    United States v. Rodriguez-Suazo             No. 01-2590

contained therein. However, when Rodriguez-Suazo was                            information that ultimately was included in the affidavit and
asked by the district court whether he had any evidence to                      the warrant. Armed with the information contained in the
substantiate his claim, Rodriguez-Suazo admitted that he had                    affidavit and warrant, the officers would have had the
none. Rodriguez-Suazo then explained that he needed an                          necessary probable cause to insulate the search from a
evidentiary hearing to pursue this claim further. In denying                    successful suppression motion. See generally Hill, 195 F.3d
the motion to suppress, the district court indicated that it                    at 273 (“One of the exceptions to the requirement that the
would reconsider the issue of whether suppression of the                        government obtain a warrant before searching private
vehicle search was warranted if Rodriguez-Suazo could come                      property is the ‘automobile exception,’ which excuses the
forth with some evidence tending to show that the officers                      police from obtaining a warrant when they have probable
lacked a warrant at the time of the search. To date,                            cause to believe that a vehicle they have stopped contains
Rodriguez-Suazo has not proffered any evidence tending to                       evidence of a crime.”). In the search warrant affidavit,
show that the officers did not have a warrant at the time of the                McNamara claims that the informant relayed to McNamara
traffic stop.9                                                                  the information regarding the recent drug sale by October 30,
                                                                                2000, at the latest, which necessarily means that on the day of
  Rodriguez-Suazo’s arguments that this court should treat                      the search, October 31, 2000, at least McNamara was aware
the traffic stop as a warrantless search are unpersuasive.                      of its contents. See generally United States v. Woods, 544
While Rodriguez-Suazo attempts to show a constitutional                         F.2d 242, 260 (6th Cir. 1976) (noting that for assessing
violation by asserting that there was no warrant at the time of                 whether probable cause exists, this court “mutually impute[s]
the traffic stop, he has no evidence in support of his                          the knowledge of all the agents working together on the scene
contention, and thus, fails to meet his burden for suppression                  and in communication with each other”). Based on
of the evidence. See Feldman, 606 F.2d at 679 n.11. Without                     McNamara’s knowledge, it would not be clear error for the
any evidence to support such a claim, we cannot say that it                     district court to conclude that the officers conducting the
was clear error for the district court to conclude that the                     search were apprised of the warrant’s contents when they
officers had a search warrant at the time of the stop and search                stopped Rodriguez-Suazo.
of Rodriguez-Suazo and his vehicle. See Garza, 10 F.3d at
1245 (noting that the court “must accept the findings of fact                      As of result of our conclusion that the district court was not
upon which the district court relied in dealing with                            clearly erroneous in its determination that the police had a
suppression of evidence unless those findings are clearly                       warrant, Rodriguez-Suazo’s arguments that his detention was
erroneous”).                                                                    unlawful once the stop failed to reveal evidence of drug
                                                                                trafficking must also fail. The warrant specifically permitted
  Even if Rodriguez-Suazo were able to show that the                            the seizure of documents, including passports and records
officers searched him without a warrant, he has not offered                     identifying his address. After turning over his driver’s license
any evidence to show that when the officers stopped                             with the name Reynaldo Michel Figueroa, Rodriguez-Suazo
Rodriguez-Suazo in his truck, they were not aware of all the                    admitted that he was an illegal Mexican immigrant. Once the
                                                                                police had this confession, the police had probable cause to
                                                                                detain and arrest Rodriguez-Suazo, albeit for a different crime
    9                                                                           than originally expected under the search warrant.
     Rodriguez-Suazo’s own affidavit fails to substantiate his argume nt.
His affidavit fails to state either that the vehicle search took place in the
morning or that the search tra nspired witho ut a warrant.
No. 01-2590         United States v. Rodriguez-Suazo     21

                   III. CONCLUSION
  For the foregoing reasons, we AFFIRM the decision of the
district court denying Rodriguez-Suazo’s motions to suppress
evidence.